DETAILED ACTION
1.	The terminal disclaimer filed on 10/8/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent No. 10783649 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
2.	Claims 1-20 are allowed.
	Sachs et al. (US 20080166115) teaches an image captured by a device including a motion detection unit are provided. In one implementation, the method includes capturing a first exposure of the image, and capturing a second exposure of the image including using the motion detection unit to ensure that the second exposure of the image has a pre-determined blur property. The second exposure is longer than the first exposure. The method further includes combining the second exposure of the image having the pre-determined blur property and the first exposure of the image to electronically stabilize the image captured by the device.
Wang et al. (US 20180158199) teaches a systems and methods for generating a new aligned image from a plurality of burst image. The systems and methods subdivide a reference image into a plurality of local regions and a subsequent image into a plurality of corresponding local regions. Additionally, the systems and methods detect a plurality of feature points in each of the reference image and the subsequent image and determine matching feature point pairs between the reference image and the subsequent image. Based on the matching feature point pairs, the systems and methods determine at least one homography of the reference image to the subsequent image. Based on the homography, the systems and methods generate a new aligned image that is that is pixel-wise aligned to the reference image. Furthermore, the systems and methods refines boundaries between local regions of the new aligned image. 
The prior art of record fails to anticipate or render obvious the limitations of the claims.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI MINH NGUYEN whose telephone number is (571)272-7923.  The examiner can normally be reached on 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHAI M NGUYEN/
Primary Examiner, Art Unit 2641